 

Exhibit 10.25

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), made and entered into, effective as of
the 3rd day of January, 2005 by and between Joseph Staples (“Employee”) and
Interactive Intelligence, Inc. (“Company”), an Indiana corporation.

 

WITNESSETH:

 

WHEREAS, the Employee possesses certain skills which the Company wishes to
utilize in its business, and the Employee wishes to provide certain services to
the Company upon the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
agreements contained herein and other good and valuable consideration, the
receipt, legal adequacy and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

Section 1.  Employment.  The Company engages the Employee to serve the Company,
and the Employee agrees to serve the Company as an employee in such capacities
as the Board of Directors of the Company may, from time to time, determine, upon
the terms and conditions hereinafter set forth.

 

Section 2.  Term; Renewal.  The term of the Employee’s employment under this
Agreement shall be for an initial term commencing and ending on the dates set
forth on the Addendum attached hereto and incorporated herein by reference
(“Addendum”), which term shall automatically renew for successive one (1) year
terms, on the same terms and conditions set forth herein unless either the
Company or the Employee gives written notice to the other, at least thirty (30)
days prior to the expiration of the initial term or any renewal term, that the
term will not renew.

 

Section 3.  Title, Services and Duties.

(a)  During the term of employment hereunder, the Employee shall serve in the
capacities described on the Addendum and shall perform the duties and
responsibilities described on the Addendum or as are normally associated with
such a position in the Company’s industry and as may be delegated to the
Employee by the President or the Company’s Board of Directors.

 

(b)  During such employment, the Employee shall devote substantially all of the
Employee’s business time, attention, energy and skill to the business of the
Company, and shall perform such services in a faithful, competent and diligent
manner at the direction of the President and of the Company’s Board of
Directors.

 

(c)  During the Employee’s employment, the Company shall provide the Employee
with such office facilities and support services as the Company determines in
its business judgment to be appropriate for the Employee to perform the
Employee’s duties and responsibilities hereunder.

 

--------------------------------------------------------------------------------


 

(d)  The Employee shall comply with all policies and procedures adopted by the
Company from time to time, including without limitation, policies regarding
reimbursement for business expenses incurred on behalf of the Company, and
compliance with applicable laws.

 

Section 4.  Compensation as Employee.  At all times during the initial term or
any renewal term of this Agreement, the Company shall pay the Employee an annual
salary in the amount set forth in the Addendum, payable at the usual payroll
payment dates of the Company, and any other options or benefits set forth in the
Addendum.  All amounts paid hereunder by Company to the Employee shall be
subject to all applicable local, state and federal withholding taxes.  The
Company may increase or decrease the salary set forth herein from time to time,
in its sole discretion, but any decrease may only be made upon fifteen (15) days
prior notice.

 

Section 5.  Termination and Severance Payments

(a)  In the event that the employment of the Employee is terminated for cause or
in the event that the Employee resigns his/her employment with the Company, the
Employee shall be paid any salary and any other benefits which have then accrued
and to which the Employee is entitled to at such time.  However, in such event,
the Employee shall not be entitled to any severance compensation as set forth in
subparagraph (b) below.

 

(b) In the event that the employment of the Employee is terminated by the
Company for any reason other than for cause, in addition to receiving all
accrued salary and benefits to which the Employee is entitled to at such time,
the Company further agrees to pay the Employee as severance pay an amount equal
to the Employee’s salary as in effect at such time for an additional three (3)
months from the date of termination, with payments to be made on the Company’s
usual payroll payment dates.

 

(c)  All amounts paid under Subsections (a) or (b) hereof to the Employee shall
be subject to all applicable local, state or federal withholding taxes, if any.

 

Section 6.  Employee Benefits.

(a)  The Employee shall be limited each calendar year to a vacation benefit for
the amount of time shown in the Addendum (prorated from the date of commencement
to the end of that applicable calendar year).  All vacation benefits must be
fully utilized in the calendar year in which accrued, provided that (i) no
vacation may be taken during the first six (6) months of the initial term hereof
without the prior written consent of the Company, (ii) the Employee must comply
with procedures adopted from time to time by the Company with respect to the
scheduling of vacations, and (iii) if because of the Company’s requirements, the
Company does not approve the Employee’s requested vacation schedule and thus
prevents the Employee from fully utilizing all of the Employee’s vacation in the
year earned, the Company and the Employee shall in good faith make arrangements
for either the carryover of such unused vacation to the next calendar year or
such other arrangements as are mutually satisfactory.

 

(b)  During the term of the Employee’s employment hereunder, the Employee shall
be entitled to participate, upon the same terms and conditions applicable to
employees generally in any life, health, hospitalization or any other insurance
program, or any other pension or benefit plan which the Company may from time to
time provide or make available to the Company’s

 

2

--------------------------------------------------------------------------------


 

employees and for which the Employee is eligible and qualified; provided that if
the inclusion of the Employee under any such program or plan causes or would
cause either such program or plan to be terminated or the Company to incur a
materially disproportionate additional cost, the Company may elect to provide
benefits of a substantially similar nature which avoids such adverse effects.

 

Section 7.  Covenant Not to Compete.

(a)  During the Employee’s service hereunder and for a period of twelve (12)
months thereafter, regardless of the reason or method of termination, the
Employee will not, directly or indirectly, for the Employee’s own benefit or the
benefit of any other person or entity:

 

(i)                                     solicit in any manner, seek to obtain,
or service the business of any customer of the Company, other than for the
Company;

(ii)                                  become an owner of any business, if such
business competes with the Company;

(iii)                               become employed by or serve as an agent,
independent contractor or representative of any of the following direct
competitors of the Company – Altigen, Apropos, Artisoft, Aspect, Avaya, Cisco,
Concerto, Telephony at Work – unless such employment or service is in a business
unit that does not compete with the Company.

(iv)                              solicit the employment of or hire any employee
of the Company, or encourage any employee to terminate his or her employment
with the Company; or

(v)                                 prepare in any manner to compete with the
Company.

 

(b)  For purposes of this Agreement, a “customer” shall be deemed to be any
person, business, partnership, proprietorship, firm, organization or corporation
which has done business with the Company or which has been solicited or serviced
in any manner, directly or indirectly, by the Company within twelve (12) months
prior to the date of the termination of the Employee, and the phrase “service
the business of any customer” means the development, modification, enhancement
or improvement of any product or service offered by the Company or which is
reasonably related to the products or services offered by the Company.  The
Employee hereby acknowledges that, by virtue of the Employee’s position and
access to information, the Employee will have advantageous familiarity and
personal contacts with the Company’s customers, wherever located, and that the
restrictions contemplated hereby are reasonable for the protection of the
Company’s goodwill and customer base, and the Company’s efforts in the
development of such customers.

 

(c)  If the Employee does not comply with the provisions of this Section 7, the
twelve (12) month period of non-competition provided herein shall be tolled and
deemed not to run during any period(s) of noncompliance, the intention of the
parties being to provide twelve (12) full months of non-competition by the
Employee after the termination or expiration of this Agreement.

 

Section 8.  Covenant Not to Disclose Confidential Information.

(a)  The term “Confidential Information” as used herein shall mean any and all
software programs, customer lists, trade secrets and information, know-how,
skills, knowledge, ideas, knowledge of customer’s commercial requirements,
pricing methods, sales and marketing techniques, dealer relationships and
agreements, financial information, intellectual property, codes, algorithms,
research, development, research and development programs, processes,

 

3

--------------------------------------------------------------------------------


 

documentation, inventions, or devices used in or pertaining to the Company’s
business (i) which relate in any way to the Company’s business, products or
processes; or (ii) which are discovered, conceived, developed or reduced to
practice by the Employee, either alone or with others either (x) during the term
of this Agreement; or (y) at the Company’s expense; or (z) on the Company’s
premises or with the Company’s equipment.

 

(b)  During the course of his/her services hereunder, the Employee may become
knowledgeable about, or become in possession of, Confidential Information.  If
such Confidential Information were to be divulged or become known to any
competitor of the Company or to any other person outside the employ of the
Company, or if the Employee were to consent to be employed by any competitor of
the Company or to engage in competition with the Company, the Company would be
harmed.  In addition, the Employee has or may develop relationships with the
Company’s customers which could be used to solicit the business of such
customers away from the Company.  The parties have entered into this Agreement
to guard against such potential harm.

 

(c)  The Employee shall not, directly or indirectly, use any Confidential
Information for any purpose other than the benefit of the Company or
communicate, deliver, exhibit or provide any Confidential Information to any
person, firm, partnership, corporation, organization or entity, except other
employees or agents of the Company as required in the normal course of the
Employee’s service as an employee or except as the President or any authorized
officer of the Company may direct in writing.  The covenant contained in this
Section 8 shall be binding upon the Employee during the term of this Agreement
and following the termination hereof, for the shorter of the period until either
(i) until such Confidential Information becomes obsolete; or (ii) until such
Confidential Information becomes generally known in the Company’s trade or
industry by means other than a breach of this covenant.

 

(d)  The Employee agrees that all Confidential Information and all records,
documents and materials relating to all of such Confidential Information, shall
be and remain the sole and exclusive property of the Company.

 

Section 9.  Remedies.

(a)  The Employee agrees that the Company will suffer irreparable damage and
injury and will not have an adequate remedy at law in the event of any breach by
the Employee of any provision of Sections 7 or 8 hereof.  Accordingly, in the
event of a breach or of a threatened or attempted breach by the Employee of
Sections 7 or 8 hereof, in addition to all other remedies to which the Company
is entitled under law, in equity, or otherwise, the Company shall be entitled to
a temporary restraining order and permanent injunction (without the necessity of
showing any actual damage) or a decree of specific performance of the provisions
of Sections 7 or 8 hereof and no bond or other security shall be required in
that connection.  The Company shall be entitled to recover from the Employee,
reasonable attorneys’ fees and expenses incurred in any action wherein the
Company successfully enforces the provisions of Sections 7 or 8 hereof against
the breach or threatened breach of those provisions by the Employee.

 

(b)  The Employee acknowledges and agrees that in the event of termination of
this Agreement for any reason whatsoever, the Employee can obtain other
engagements or employment of a kind and nature similar to that contemplated
herein and that the issuance of an

 

4

--------------------------------------------------------------------------------


 

injunction to enforce the provisions of Sections 7 or 8 hereof will not prevent
the Employee from earning a livelihood.

 

(c)  The covenants on the part of the Employee contained in Sections 7 or 8
hereof are essential terms and conditions to the Company entering into this
Agreement, and shall be construed as independent of any other provision in this
Agreement.  The existence of any claim or cause of action the Employee has
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of these covenants.

 

Section 10.  Inventions.

(a) The Employee shall disclose fully to the Company all inventions (as defined
below) conceived or discovered by the Employee, whether solely or jointly with
others during the term of this Agreement.  Such inventions shall belong solely
to the Company and shall not belong to the Employee.  During the term of this
Agreement, the Employee shall assign to the Company, exclusively and free from
any royalty obligation or any other legal or equitable title or right of the
Employee, all such inventions referred to above and all patents, trademarks,
copyrights, and maskworks, and any and all applications and rights pertaining
thereto on a worldwide basis.  The Employee shall assist the Company, during and
subsequent to the term hereof, in every proper way, but without any further
compensation or additional consideration, to transfer and assign such inventions
to and for the Company’s benefit and enjoyment and to cooperate as may be
reasonably requested to perfect the Company’s ownership therein and, if
requested by the Company, to prosecute or direct in prosecuting any application
for or registration with respect to any patent or other applicable intellectual
property right, including, but not in limitation thereof, the execution and
delivery of applications for the registration of one or more intellectual
property rights and assignments of the same as may be deemed necessary or
desirable by the Company in any office selected by the Company.  The judgment of
the Company with respect to the registrability of any particular item of
intellectual property shall be final and conclusive as between the Employee and
the Company.

 

(b)  Any improvements made upon such inventions by the Employee subsequent to
the term hereof shall be presumed to have been developed during the term hereof
and by and for the benefit of the Company and accordingly shall be the property
of the Company.

 

(c)  The Employee agrees to execute such other standard forms relating to the
invention or development of inventions and other intellectual properties as the
Company may require of its consultants and employees generally.

 

(d)  Prior inventions of the Employee, if any, as listed on the Addendum, are
excluded from the scope of this Agreement.

 

(e)  For purposes of this Agreement, “inventions” includes all inventions,
creations, developments, software programs, algorithms, routines, patterns,
components, compilations, devices, or improvements of any kind or nature,
whether or not trade secret, patented, patentable, copyrighted or copyrightable,
which the Employee had made or conceived or developed or may make, conceive or
develop, either solely or jointly with others, while in the employ of the
Company or with the use of the Company’s time, materials, equipment or
facilities or relating in any way to the Company’s actual, anticipated, or
subsequently arising business, products,

 

5

--------------------------------------------------------------------------------


 

services or activities, or arising out of or suggested by any task assigned to
be performed by the Employee, solely or jointly with others, for or on behalf of
the Company.

 

Section 11.  Surrender of Records.  Upon termination of the Employee’s
employment for any reason, the Employee shall immediately surrender to the
Company any and all records, notes, documents, forms, manuals, photographs,
instructions, lists, drawings, blueprints, programs, diagrams or other written,
printed or electronic material (including any and all copies made at any time
whatsoever) in his or her possession or control which pertain to the business of
the Company.

 

Section 12.  Termination.  During the initial term or any renewal term, the
employment of the Employee may be terminated at will for any reason by either
the Company or the Employee, with at least ten (10) days prior written notice by
the terminating party delivered to the other setting forth whether such
termination was for cause or without cause to determine whether the Employee is
entitled to any severance payment pursuant to Section 5 above.  Notwithstanding
the foregoing, this Agreement shall be terminated immediately, without any
notice or waiting period, upon the Employee’s death.  This Agreement may be
terminated at any time by mutual agreement of the parties.

 

Section 13.  Parties Bound.  All provisions of this Agreement shall inure to the
benefit of and be binding upon the parties hereto, their heirs, personal
representatives, successors and assigns.

 

Section 14.  Effect and Modification.  This Agreement comprises the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all other earlier agreements relating to the subject matter hereof. 
No statement or promise, except as herein set forth, has been made with respect
to the subject matter of this Agreement.  No modification or amendment hereof
shall be effective unless in writing and signed by the Employee and an officer
of the Company (other than the Employee).

 

Section 15.  Non-Waiver.  The Company’s or the Employee’s failure or refusal to
enforce all or any part of, or the Company’s or the Employee’s waiver of any
breach of this Agreement, shall not be a waiver of the Company’s or the
Employee’s continuing or subsequent rights under this Agreement, nor shall such
failure or refusal or waiver have any affect on the subsequent enforceability of
this Agreement.

 

Section 16.  Non-Assignability.  This Agreement contemplates that the Employee
will personally provide the services described herein, and accordingly, the
Employee may not assign the Employee’s rights or obligations hereunder, whether
by operation of law or otherwise, in whole or in part, without the prior written
consent of the Company.

 

Section 17.  Notice.  Any notice, request, instruction or other document to be
given hereunder to any party shall be in writing and delivered by hand,
telegram, registered or certified United States mail return receipt requested,
or other form of receipted delivery, with all expenses of delivery prepaid, as
follows:

 

6

--------------------------------------------------------------------------------


 

If to the Employee:

To the most recent address the Company has on its records.
Employees most recent address (please fill in):

 

8684 S. Willow Green Circle

 

Sandy, UT 84093

 

 

If to the Company:

Interactive Intelligence, Inc.

 

7601 Interactive Way

 

Indianapolis, IN 46278

 

Attn: Donald E. Brown, M.D., President

 

Any notice to the employee shall also be sufficient, if sent to the most recent
address of the employee on the Company’s books and records.

 

Section 18.  Governing Law.  This Agreement is being delivered in and shall be
governed by the laws of the State of Indiana.  All actions or proceedings shall
be tried in the state or federal courts whose venue includes Marion County or
Hamilton County, Indiana.

 

Section 19.  Prior Agreements.

(a)  The Employee represents and warrants to the Company that the Employee is
not a party to or otherwise bound by any agreement that would restrict in any
way the performance by the Employee of the Employee’s duties, services and
obligations under this Agreement, that the Employee has disclosed to the Company
all employment type agreements to which the Employee has been bound, including
without limitation employment agreements, consulting agreements, non-compete
agreements or covenants, confidentiality or non-disclosure agreements or
covenants, and intellectual property assignment agreements, and that the Company
will not have any liability to any third party arising out of the Employee
entering into this Agreement or performing hereunder.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

 

/s/ Joseph A. Staples

 

 

Printed: Joseph Staples

 

 

 

 

 

INTERACTIVE INTELLIGENCE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Stephen R. Head

 

 

 

Stephen R. Head, Chief Financial Officer

 

 

7

--------------------------------------------------------------------------------


 

ADDENDUM TO EMPLOYMENT AGREEMENT

BETWEEN INTERACTIVE INTELLIGENCE, INC.

AND

JOSEPH STAPLES, DATED, JANUARY 3, 2005

 

This Addendum relates to the Employment Agreement between Interactive
Intelligence, Inc. and, Joseph Staples, dated January 3, 2005. This Addendum is
incorporated therein by reference and shall be an integral part of the
Employment Agreement.

 

1.  Name of Employee:

Joseph Staples

 

 

 

 

2.  Initial Term:

Two (2) Years

 

 

 

 

3.  Date of Commencement:

January 3, 2005

 

 

 

 

4.  Date Initial Term Ends:

January 3, 2007

 

 

 

 

5.  Title:

Senior Vice President of Worldwide Marketing

 

 

 

 

6.  Job Description:

Marketing

 

 

 

 

7.  Initial Compensation:

$185,000 per year

 

 

 

 

8.  Stock Options:

 

 

• Plan

Incentive Stock Option Plan (“Qualified”)

 

• Number

75,000 (Seventy-Five Thousand) shares

 

• Exercise Price

Price in effect as of the grant date

 

 

 

 

9.  Amount of Vacation:

Two (2) weeks per calendar year

 

 

Three (3) weeks per calendar year after 90 days of employment

 

 

 

 

10. Other Benefits:

Medical, Vision and Dental Insurance, 401k Plan,

 

 

Long Term Disability, Cafeteria 125 Plan

 

 

 

 

11. Prior Inventions:

 

 

 

 

 

 

Date: January 3, 2005

/s/ JAS

 

/s/ SRH

 

 

 

Initials

 

Initials

 

 

 

 

(#31613 and 40525)

 

8

--------------------------------------------------------------------------------